--------------------------------------------------------------------------------

Exhibit 10.8

NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR
ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS
DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER
THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

FINDER'S FEE AGREEMENT

This FINDER’S FEE AGREEMENT (the "Agreement") is made as of the 1st day of
March, 2007 between ARKANOVA ENERGY CORPORATION (the "Company"), whose address
is Suite 1650-200, Burrard Street, Vancouver, British Columbia, Canada V6C 3L6
and __________________________________________________ (the "Finder"), whose
address is __________________________________________________________.

1.             PAYMENT OF CASH FEE

1.1           In consideration for certain capital raising services provided by
the Finder, the Company hereby agrees to pay the Finder a cash fee (the “Cash
Fee”) of $

2.             ISSUANCE OF WARRANTS

2.1           In further consideration for certain capital raising services
provided by the Finder, the Company hereby grants ______________________ common
share purchase warrants (the "Warrants") to the Finder, with each Warrant
entitling the Finder to purchase one common share (each, a "Warrant Share") in
the capital of the Company at an exercise price of US$1.00 per Warrant Share
from March 1, 2008 until 5:00 p.m. (Pacific Time) on March 1, 2010, at which
time any unexercised Warrants will expire. Certificate(s) representing the
Warrants will be in the form attached as Schedule A.

2.2           The Warrants and the Warrant Shares are collectively referred to
in this Agreement as the "Securities".

3.             DELIVERIES BY THE FINDER

3.1           The Finder must complete, sign and return to the Company two (2)
executed copies of this Agreement, the BC Accredited Investor Questionnaire (the
“BC Questionnaire”) set out in Schedule B and the U.S. Accredited Investor
Questionnaire (the “US Questionnaire”) set out in Schedule C, and shall
complete, sign and return to the Company as soon as possible, on request by the
Company, any documents, questionnaires, notices and undertakings as may be
required by regulatory authorities, the OTC Bulletin Board, stock exchanges and
applicable law.

4.             ACKNOWLEDGEMENTS OF THE FINDER

4.1           The Finder acknowledges and agrees that:

  (a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or "blue sky" laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

        (b)

the Finder has received and carefully read this Agreement;


--------------------------------------------------------------------------------

- 2 -

  (c)

the decision to execute this Agreement and acquire the Securities agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company and such decision is
based entirely upon a review of any public information which has been filed by
the Company with the Securities and Exchange Commission ("SEC") in compliance,
or intended compliance, with applicable securities legislation (collectively,
the “Public Record”);

          (d)

there are risks associated with the Securities, as more fully discussed in
certain information forming part of the Public Record;

          (e)

the Finder and the Finder's advisor(s) have had a reasonable opportunity to ask
questions of and receive answers from the Company in connection with the
issuance of the Securities hereunder, and to obtain additional information, to
the extent possessed or obtainable by the Company without unreasonable effort or
expense;

          (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Finders during
reasonable business hours at its principal place of business and that all
documents, records and books in connection with the issuance of the Securities
hereunder have been made available for inspection by the Finder, the Finder's
attorney and/or advisor(s);

          (g)

all of the information which the Finder has provided to the Company is correct
and complete as of the date this Agreement is signed, and if there should be any
change in such information prior to this Agreement being executed by the
Company, the Finder will immediately provide the Company with such information;

          (h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Finder contained in this Agreement and the Finder
will hold harmless the Company from any loss or damage it may suffer as a result
of the Finder's failure to correctly complete this Agreement;

          (i)

the Finder will indemnify and hold harmless the Company and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Finder contained herein or in any document furnished by the Finder to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Finder to comply with any covenant or agreement made by
the Finder to the Company in connection therewith;

          (j)

the Finder has been advised to consult the Finder's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Finder is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (k)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Finder contained in this Agreement and the US
Questionnaire and the BC Questionnaire, as applicable (the US Questionnaire and
the BC Questionnaire collectively referred to as the "Questionnaires"), and the
Finder will hold harmless the Company from any loss or


--------------------------------------------------------------------------------

- 3 -

 

damage it may suffer as a result of the Finder's failure to correctly complete
this Subscription and the Questionnaires, as applicable;

        (l)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Finder that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common Securities of the Company on the OTC Bulletin Board;

        (m)

the Company will refuse to register the transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

        (n)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities or has reviewed
any documents in connection with the sale of the Securities hereunder;

        (o)

there is no government or other insurance covering any of the Securities;

        (p)

the payment of the Cash Fee and the issuance of the Securities to the Finder
will not be completed if it would be unlawful or if, in the discretion of the
Company acting reasonably, it is not in the best interests of the Company; and

        (q)

this Agreement is not enforceable by the Finder unless it has been accepted by
the Company.

5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE FINDER

5.1           The Finder hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive for a
period as set out in section 5.1 hereof) that:

  (a)

the Finder is an “accredited investor” as that term is defined in Regulation D
promulgated under the 1933 Act and an “accredited investor” as that term is
defined in National Instrument 45-106;

        (b)

the Finder is resident in the jurisdiction set out on the front page of this
Agreement;

        (c)

the Finder is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (d)

the Finder has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Finder's decision to invest in the
Securities and the Company;

        (e)

the Finder has the requisite knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the investment in
the Securities and the Company;

        (f)

the Finder understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;


--------------------------------------------------------------------------------

- 4 -

  (g)

the Finder has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and, if the Finder is
a corporation, it is duly incorporated and validly subsisting under the laws of
its jurisdiction of incorporation and all necessary approvals by its directors,
shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Finder;

        (h)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Finder or of any agreement,
written or oral, to which the Finder may be a party or by which the Finder is or
may be bound;

        (i)

the Finder has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Finder enforceable against the Finder;

        (j)

the Finder is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Finder participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;

        (k)

the Finder understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

        (l)

the Finder understands and agrees that the Company will refuse to register any
transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

        (m)

the Finder (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

        (n)

if the Finder is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, it has sole investment discretion with respect to each
such account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

        (o)

the Finder understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgments, representations and agreements
contained in Sections 3 and 4 hereof and agrees that if any of such
acknowledgments, representations and agreements are no longer accurate or have
been breached, it shall promptly notify the Company;

        (p)

all information contained in the Questionnaires, as applicable, are complete and
accurate and may be relied upon by the Company, and the Finder will notify the
Company immediately of any material change in any such information occurring
prior to the exercise of the Warrants;

        (q)

the Finder has the requisite knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the investment in
the Securities and the Company, and the Finder is providing evidence of such
knowledge and experience in these matters through the information requested in
the Questionnaires, as applicable;

        (r)

the Finder understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements


--------------------------------------------------------------------------------

- 5 -

 

contained in this Agreement and the Questionnaires, as applicable, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Finder shall promptly notify the
Company;

          (s)

the Finder is not aware of any advertisement of any of the Securities and is not
acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

          (t)

no person has made to the Finder any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTC Bulletin Board.

5.2           In this Agreement, the term "U.S. Person" shall have the meaning
ascribed thereto in Regulation S.

6.             REGISTRATION

6.1           In the event the Company elects to file a registration statement
(the "Registration Statement") with the Securities and Exchange Commission (the
"SEC") (other than a registration statement on Form S-8 or Form S-4), the
Company may, in its absolute discretion, register all or any of the Warrant
Shares (the "Registrable Securities") in the Registration Statement.

6.2           If the Company elects to register the Registrable Securities, the
Company will furnish the Finder with written notice as soon as practicable but
in no event less than ten (10) business days prior to the proposed filing date
of the Registration Statement (the "Registration Notice"). The Finder will
exercise the right provided for herein by providing written notice to the
Company within five (5) business days of receipt of the Registration Notice (the
"Rights Notice"). Upon receipt of the Rights Notice, the Company may include and
register the Registrable Securities in the Registration Statement.

6.3           To register the Registrable Securities, the Finder must furnish to
the Company such information regarding itself, the Registrable Securities to be
sold by the Finder, and the intended method of disposition of such securities as
shall be required to effect the registration of the Registrable Securities.

6.4           If the Company receives a comment from the SEC which effectively
results in the Company having to reduce the number of Registrable Shares
included on such Registration Statement, the Finder acknowledges that the
Company may, in its sole discretion, reduce the number of Registrable Shares to
be included in such Registration Statement.

6.5           In the event the Registrable Shares are included in the
Registration Statement, then:

  (a)

To the extent permitted by law, the Company will indemnify, defend, and hold
harmless the Finder, the members, managers, officers, directors and agents of
the Finder against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the 1933 Act or any similar
federal statute, and the rules and regulations of the SEC thereunder, as shall
be


--------------------------------------------------------------------------------

- 6 -

 

in effect at the time, the Securities Exchange Act of 1934 as amended (the "1934
Act"), or any similar federal statute, and the rules and regulations of the SEC
thereunder, as shall be in effect at the time, or other federal, provincial and
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions, or violations (collectively, a "Violation"): (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the 1933 Act, the 1934 Act, any
state or provincial securities law or any rule or regulation promulgated under
the 1933 Act, the 1934 Act, or any state or provincial securities law; provided,
however, that the indemnity agreement contained in this section shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company, which
consent shall not be unreasonably withheld, nor shall the Company be liable in
any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Finder.

        (b)

To the extent permitted by law, the Finder will indemnify, defend and hold
harmless the Company, its officers, directors and agents against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the 1933 Act, the 1934 Act, or other federal, provincial and state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any Violation that occurs as a
result of the Company’s reliance upon information furnished by the Finder for
use in connection with a registration effected pursuant to this Agreement;
provided, however, that the indemnity agreement contained in this subsection (b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Finder, which consent shall not be unreasonably withheld, nor shall the Finder
be liable in any such case for any such loss, claim, damage, liability, or
action to the extent that it arises out of or is based upon a Violation that
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by the Company.

        (c)

Promptly after receipt by a party entitled to be indemnified under this section
(the "Indemnitee") of notice of the commencement of any action (including any
governmental action), the Indemnitee will, if a claim in respect thereof is to
be made against the party obligated to indemnify the Indemnitee under this
section (the "Indemnitor"), deliver to the Indemnitor a written notice of the
commencement thereof and the Indemnitor shall have the right to participate in,
and to the extent the Indemnitor so desires, to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that the
Indemnitee shall have the right to retain one separate counsel, with the fees
and expenses to be paid by the Indemnitor, if representation of the Indemnitee
by the counsel retained by the Indemnitor would be inappropriate due to actual
or potential differing interests between the Indemnitee and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, if prejudicial to the Indemnitor's ability to defend such action,
shall relieve the Indemnitor of any liability to the Indemnitee under this
section, but the omission so to deliver written notice to the Indemnitor will
not relieve it of any liability that it may have to the Indemnitee otherwise
than under this section.

7.             BROKER DEALER REGISTRATION

7.1           Finder represents and warrants to the Company that the nature of
its business, and the performance of its services to the Company in connection
with the payment of the Cash Fee and the issuance of the Securities, does not
require it to be registered as a broker-dealer pursuant to the Securities
Exchange Act of 1934, as amended, or pursuant to the securities laws of any
state or other jurisdiction in which Finder proposes to offer the Securities.
Finder agrees to provide the Company with reasonable assistance relating to any
registration, qualification or other

--------------------------------------------------------------------------------

- 7 -

requirements of applicable securities laws and other regulatory matters (at no
cost to the Company), and Finder shall indemnify the Company against any and all
claims, demands, actions, suits, proceedings, assessments, judgments, damages,
costs (including all out of pocket legal costs), losses and expenses, including
any payment made in good faith in settlement of any claim, incurred by the
Company as a result of the failure of Finder to be appropriately registered as a
broker-dealer.

8.             REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

8.1           The Finder acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Finder's eligibility to purchase the Securities under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Securities under applicable
securities legislation. The Finder further agrees that by accepting delivery of
the certificates representing the Securities on the date hereof, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the date hereof and that they will survive the
acquisition by the Finder of Securities and will continue in full force and
effect notwithstanding any subsequent disposition by the Finder of such
Securities.

9.             RESALE RESTRICTIONS

9.1           The Finder acknowledges that any resale of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to each Finder or proposed transferee. The Finder acknowledges that
the Securities have not been registered under the 1933 Act or the securities
laws of any state of the United States. The Securities may not be offered or
sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.

10.           BRITISH COLUMBIA RESALE RESTRICTION

10.1         The Finder acknowledges that the Securities are subject to resale
restrictions in British Columbia and may not be traded in British Columbia
except as permitted by the Securities Act (British Columbia) (the "BC Act") and
the rules made thereunder.

10.2         Pursuant to National Instrument 45-102, as adopted by the British
Columbia Securities Commission, a subsequent trade in the Securities will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the BC Act) unless certain
conditions are met, which conditions include a hold period (the "Canadian Hold
Period") that shall have elapsed from the date on which the Securities were
issued to the Finder and, during the currency of the Canadian Hold Period, any
certificate representing the Securities is to be imprinted with a restrictive
legend (the "Canadian Legend").

10.3         By executing and delivering this Agreement, the Finder will have
directed the Company not to include the Canadian Legend on any certificates
representing the Securities to be issued to the Finder.

10.4         As a consequence, the Finder will not be able to rely on the resale
provisions of National Instrument 45-102, and any subsequent trade in any of the
Securities during or after the Canadian Hold Period will be a distribution
subject to the prospectus and registration requirements of Canadian securities
legislation, to the extent that the trade is at that time subject to any such
Canadian securities legislation.

11.          ACKNOWLEDGEMENT AND WAIVER

11.1        The Finder has acknowledged that the decision to acquire the
Securities was solely made on the basis of publicly available information. The
Finder hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Finder might be
entitled in connection with the distribution of any of the Securities.

--------------------------------------------------------------------------------

- 8 -

12.           LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

12.1          The Finder hereby acknowledges that upon the issuance of the
Securities, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Securities will bear a legend in substantially the following form:

> > > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE "1933 ACT"). NONE OF THE SECURITIES REPRESENTED HEREBY
> > > > HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
> > > > LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
> > > > INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
> > > > EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
> > > > ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT,
> > > > OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
> > > > SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH
> > > > CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> > > > ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > > > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND
> > > > "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

12.2          The Finder hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

13.           COSTS

13.1          The Finder acknowledges and agrees that all costs and expenses
incurred by the Finder (including any fees and disbursements of any special
counsel retained by the Finder) relating to the purchase of the Securities shall
be borne by the Finder.

14.           OVERNING LAW

14.1          This Agreement is governed by the laws of the Province of British
Columbia and the federal laws applicable therein. The parties irrevocably attorn
to the exclusive jurisdiction of the courts of British Columbia with respect to
any legal proceedings arising here from.

15.           SURVIVAL

15.1          This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Finder pursuant hereto.

16.           ASSIGNMENT

16.1          This Agreement is not transferable or assignable.

--------------------------------------------------------------------------------

- 9 -

17.           EXECUTION

17.1          The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Finder and the Company in accordance with the terms
hereof.

18.           SEVERABILITY

18.1          The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

19.           ENTIRE AGREEMENT

19.1          Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

20.           NOTICES

20.1          All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Finder and the Company shall
be directed to it at the respective addresses on page 1 of this Agreement.

21.           COUNTERPARTS

21.1          21.1 This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

[The remainder of this page left intentionally blank]

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF the Finder has duly executed this Agreement as of the date of
acceptance by the Company.

      (Name of Finder – Please type or print)           (Signature and, if
applicable, Office)           (Address of Finder)           (City, State or
Province, Postal Code of Finder)           (Country of Finder)




--------------------------------------------------------------------------------

- 11 -

A C C E P T A N C E

The above-mentioned Agreement in respect of the Securities is hereby accepted by
ARKANOVA ENERGY CORPORATION.

DATED March 1, 2007.

ARKANOVA ENERGY CORPORATION


Per:___________________________________________________
       Authorized Signatory

--------------------------------------------------------------------------------

SCHEDULE A

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 P.M. (VANCOUVER TIME) ON MARCH 1, 2010.

SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF
ARKANOVA ENERGY CORPORATION

THIS IS TO CERTIFY THAT ____________________, (the “Holder”) of
_______________________, has the right to purchase, upon and subject to the
terms and conditions hereinafter referred to, up to ____________________________
fully paid and non-assessable common shares (the “Shares”) in the capital of
ARKANOVA ENERGY CORPORATION (the “Company”) for the term from March 1, 2008
until 5:00 p.m. (Vancouver time) on March 1, 2010 (the “Expiry Date”) at a price
per Share (the “Exercise Price”) of US$1.00 on the terms and conditions attached
hereto as Appendix “A” (the “Terms and Conditions”).

1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS ___________________________ WARRANTS.

 



2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 



3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this 1st
day of March, 2007.

ARKANOVA ENERGY CORPORATION


Per:___________________________________________________
       Authorized Signatory

PLEASE NOTE THAT ALL SHARE CERTIFICATES MUST BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.

--------------------------------------------------------------------------------

- 2 -

PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

--------------------------------------------------------------------------------

APPENDIX “A”

TERMS AND CONDITIONS dated March 1, 2007, attached to the Warrants issued by
ARKANOVA ENERGY CORPORATION.

1.           INTERPRETATION

1.1          Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“Company” means ARKANOVA ENERGY CORPORATION until a successor corporation will
have become such as a result of consolidation, amalgamation or merger with or
into any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

        (b)

“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

        (d)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (e)

“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (f)

“shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (g)

“Warrant Holders” or “Holders” means the holders of the Warrants; and

        (h)

“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2          Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3          Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4          Applicable Law

The Warrants will be construed in accordance with the laws of the Province of
British Columbia.

--------------------------------------------------------------------------------

- 2 -

2.           ISSUE OF WARRANTS

2.1          Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2          Warrant to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3          Issue in substitution for Lost Warrants

  (a)

In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

2.4          Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.           NOTICE

3.1          Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

3.2          Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other

--------------------------------------------------------------------------------

- 3 -

electronic communication, on successful transmission, or, if delivered, on
delivery; but if at the time or mailing or between the time of mailing and the
third business day thereafter there is a strike, lockout, or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered:

ARKANOVA ENERGY CORPORATION
Suite 1650 – 200 Burrard Street
Vancouver, British Columbia
V6C 3L6

Attention: President

Fax No. (604) 484-6333

with a copy to:

Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia
Canada V6C 3H1

Attention: Cam McTavish

Fax: (604) 687-6314

4.           EXERCISE OF WARRANTS

4.1          Method of Exercise of Warrants

  (a)

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto as Appendix "B"
and a bank draft or certified cheque payable to the Company for the purchase
price in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to,
Section 23.2.

        (b)

If at any time after one year from the date of issuance of this Warrant there is
no effective registration statement registering the resale of the shares
underlying this Warrant by the Holder at such time, and provided that, if
requested by the Company, the Holder provides the information to the Company set
out in section 5.3 of the Finder's Fee Agreement dated March 1, 2007, this
Warrant may also be exercised at such time by means of a “cashless exercise” in
which the Holder shall be entitled to receive a certificate for the number of
shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:


(A) =

the closing bid price of the shares on the trading day immediately preceding the
date of such election;

   



  (B) =

the Exercise Price of this Warrant, as adjusted; and

   



(X) =

the number of shares issuable upon exercise of this Warrant in accordance with
the terms of this Warrant by means of a cash exercise rather than a cashless
exercise.


--------------------------------------------------------------------------------

- 4 -

4.2          Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3          Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

4.4          Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5          Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6          Time of Essence Time will be of the essence hereof. 24.7
Subscription Price

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$1.00. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8          Adjustment of Exercise Price

  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

          (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

          (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company


--------------------------------------------------------------------------------

- 5 -

with or into any other Company (hereinafter collectively referred to as a
“Reorganization”), each Warrant will after such Reorganization confer the right
to purchase the number of shares or other securities of the Company (or of the
Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 24.8(a)(ii) .

  (b)

The adjustments provided for in this Section 24.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

4.9          Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants registered with the Public Company
Accounting Oversight Board that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.

5.           WAIVER OF CERTAIN RIGHTS

5.1          Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6.           MODIFICATION OF TERMS, MERGER, SUCCESSORS

6.1          Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

6.2          Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

--------------------------------------------------------------------------------

- 6 -

DATED as of the date first above written in these Terms and Conditions.

ARKANOVA ENERGY CORPORATION


By::___________________________________________________
       Authorized Signatory

--------------------------------------------------------------------------------

APPENDIX B

WARRANT EXERCISE FORM

TO: ARKANOVA ENERGY CORPORATION   Suite 1650 – 200 Burrard Street   Vancouver,
British Columbia   V6C 3L6

The undersigned Holder of the within Warrants hereby subscribes for
___________________ common shares (the “Shares”) of ARKANOVA ENERGY CORPORATION
(the “Company) pursuant to the within Warrants at US$1.00 per Share on the terms
specified in the said Warrants. This subscription is accompanied by a certified
cheque or bank draft payable to or to the order of the Company for the whole
amount of the purchase price of the Shares. The undersigned Holder represents
that, at the time of exercise of the Warrants, all of the representations and
warranties contained in the Finder’s Fee Agreement between the Company and the
undersigned Holder pursuant to which these Warrants were issued are true and
accurate. The undersigned hereby directs that the Shares be registered as
follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                                
                                TOTAL:              

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this _____ day of ______________________, 200___.

In the presence of:

      Signature of Witness   Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)       Address          

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

--------------------------------------------------------------------------------

SCHEDULE B

BRITISH COLUMBIA ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

The purpose of this BC Questionnaire is to assure the Company that the Finder
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this BC Questionnaire for the
purposes of such determination.

The Finder covenants, represents and warrants to the Company that:

  1.

The Finder has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the transactions detailed
in the Agreement and the Finder is able to bear the economic risk of loss
arising from such transactions;

          2.

The Finder satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

          [ ]

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

          [ ]

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

          [ ]

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

          [ ]

(d) a person, other than a person or investment fund, that had net assets of at
least CDN$5,000,000 as reflected on its most recently prepared financial
statements; or

          [ ]

(e) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

The Finder acknowledges and agrees that the Finder may be required by the
Company to provide such additional documentation as may be reasonably required
by the Company and its legal counsel in determining the Finder's eligibility to
acquire the Securities under relevant legislation.

--------------------------------------------------------------------------------

- 2 -

IN WITNESS WHEREOF, the undersigned has executed this BC Questionnaire as of the
________ day of __________________, 2007.

If an Individual:   If a Corporation, Partnership or Other Entity:            
Signature   Print or Type Name of Entity             Print or Type Name  
Signature of Authorized Signatory                 Type of Entity




--------------------------------------------------------------------------------

SCHEDULE C

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription.

The Finder covenants, represents and warrants to the Company that it satisfies
one or more of the categories of "Accredited Investors", as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an "Accredited Investor" which
the Finder satisfies.)

__________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

   



__________ Category 2

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.

   



__________ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



__________ Category 4

A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

   



__________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   



__________ Category 6

A director or executive officer of the Company.

   



__________ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.


--------------------------------------------------------------------------------

2

__________

Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

The Finder hereby certifies that the information contained in this US
Questionnaire is complete and accurate and the Finder will notify the Company
promptly of any change in any such information. If this US Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Finder represents that it has the authority to
execute and deliver this US Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this US Questionnaire as of the
___ day of _______________, 2007.

If a Corporation, Partnership or Other   If an Individual: Entity:              
        Print of Type Name of Entity   Signature             Signature of
Authorized Signatory   Print or Type Name             Type of Entity   Social
Security/Tax I.D. No. (if applicable)




--------------------------------------------------------------------------------